Citation Nr: 1750021	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  17-43 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel



INTRODUCTION

The Veteran had honorable active service in the United States Army from May 1956 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Military Records

An October 2013 letter informed the Veteran that his military records may have been destroyed in a fire at the National Personnel Records Center (NPRC) in July 1973.  The RO requested that that the Veteran complete a NA Form 13055 (Request for Information to Reconstruct Medical Data).  The Veteran submitted NA Form 13055 in December 2013, but he did not identify his specific unit or where he was treated.  In January 2017, the Veteran submitted another NA Form 13055, which identified the Veteran's specific unit.

The Veteran's unit records should be requested from the appropriate Federal custodian of records.


II. VA Examinations

The Veteran asserts that his bilateral hearing loss and tinnitus is related to service.  In a July 2013 VA treatment record the Veteran reported that he was exposed to noise as a tank crew member/driver in the Army in Korea.  He reported that he usually wore hearing protection, however, in one instance, he did not have his hearing protection and when the tank fired, he had hearing loss and constant ringing for several days following the incident.  Post-service private treatment records reflect a diagnosis of sensorineural hearing loss and complaints of tinnitus from March 2005.

The Veteran also asserts that his low back condition is related to service.  In a July 2013 VA treatment record, the Veteran reported that he was a tank crew member/driver in the Army in Korea.  Post service private treatment records reflect a diagnosis of mild degenerative changes of the spine and sacroiliac (SI) joint from January 2009.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claims.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The requirement that the evidence "indicates" that the Veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, in light of the Veteran's contentions and the record on appeal, a VA examination should be obtained to determine the probable etiology of the Veteran's bilateral hearing loss, tinnitus, and low back condition, to include whether the Veteran's bilateral hearing loss, tinnitus, and low back condition had an onset during service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate Federal custodian of records and request a search of the unit history, lessons learned, morning reports, travel orders, travel vouchers, sick reports, unit rosters, or other appropriate records for the Veteran's unit.

2. Schedule the Veteran for a VA examination to ascertain the current nature and etiology of the Veteran's claimed bilateral hearing loss.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. whether the Veteran has a current hearing loss disability for VA purposes (see 38 C.F.R. § 3.385);

b. whether it is at least as likely as not (50 percent or greater likelihood) that any current hearing loss disability had its onset in service or is otherwise related to service;

The examiner should consider and discuss the Veteran's reported exposure to tank fire without hearing protection.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

3. Schedule the Veteran for a VA examination to ascertain the current nature and etiology of the Veteran's claimed tinnitus disability.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. whether the Veteran has a current tinnitus disability;

b. whether it is at least as likely as not (50 percent or greater likelihood) that any current tinnitus condition had its onset in service or is otherwise related to service;

The examiner should consider and discuss the Veteran's reported exposure to tank fire without hearing protection.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

4. Schedule the Veteran for a VA examination to ascertain the current nature and etiology of the Veteran's claimed low back disability.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

a. whether the Veteran has a current low back disability;

b. whether it is at least as likely as not (50 percent or greater likelihood) that any current low back disability had its onset in service or is otherwise related to service, including his duties as a tank driver;

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

5. Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App.  369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




